Opinion,
Mr. Justice Clash :
This, writ of certiorari brings up the record of the Court of Quarter Sessions of Montgomery county, in a proceeding instituted under act of June 11, 1879, P. L. 150, and the amenda*545tory act of May 17,1883, P. L. 36, to change the limits of the borough of Pottstown. The borough of Pottstown was incorporated by a special provision in the act of February 6,1815, P. L. 247, and has never become subject to the provisions of the revised and general borough law of April 3, 1851..
The act of June 11, 1879, is a supplement to the general borough law, and by its express terms applies to a change of limits of any borough incorporated under the general statute; therefore, to a part only of the existing boroughs in the commonwealth. On the part of the plaintiffs in error it is contended that this act of 1879 is in conflict with the third section of the third article of the constitution, in this, that the subject of the statute is not clearly expressed in its title; and also with the seventh section of the same article, in that it is in effect a local and special law “regulating the affairs of boroughs.”
The general act of 1851 is entitled “ An act for the regulation of boroughs,” and was intended to furnish a uniform and general system for the purpose stated. It provides for their incorporation, for the extension of their limits, and for the election of corporate officers ; it defines the corporate powers, designates the duties of the corporate officers, and sets forth in the most comprehensive manner the rules and restrictions which shall govern in the affairs of the municipality. The title, it must be conceded, completely covers the subject and •design of the statute; it is “An act for the regulation of boroughs.” Under this act the incorporation of boroughs by the Court of Quarter Sessions is authorized, without regard to population, and the burgess and town council were therein authorized upon the petition of any number not less than twenty of the freehold owners of lots or out-lots, or other tracts of land, in any section lying adjacent to said borough, to declare by ordinance the admission of the section on which •such petitioners and others reside.”
The act of 1879 is entitled “A supplement to an act for the regulation of boroughs, approved,” etc., and the specific subject of the act is the mode of changing the limits of boroughs incorporated under the act of 1851, to which it is supplementary, in the annexation of adjacent territory. When the change •of limits involves a contraction of lines, the proceeding is *546under the third section of the act of April 1, 1834: Darby v. Sharon Hill, 112 Pa. 66; McFate’s Appeal, 105 Pa. 323.
The act of 1879 provides that jurisdiction shall be exercised in the change of borough limits by the Court of Quarter Sessions of the proper county, and not by the burgess and town council, as prescribed by the act of 1851; that the application shall be in writing, “ signed by a majority of the freeholders residing within the limits to be annexed;” that the court shall cause it to be laid before the grand jury when hi session, etc., etc. Thus ■ it will be seen that the supplement is not foreign, but cognate, not only to the title, but also to the subject of the original statute. The title to the act of 1851, although expressed in general terms as “ An act for the regulation of boroughs,” as we have already said, completely covers the subject of the enactment, and, this being so, an act entitled a supplement thereto has a sufficient title to cover any matter within the purview of the original, and which might properly have been embraced therein. The third section of the third article of the constitution requires that the subject of a statute shall be clearly expressed in the title. “ The title must not only embrace the subject of the proposed legislation, but must express the same so clearly and fully as to give notice of the legislative purpose to those who may be especially interested therein: ” Phoenixville Road, 109 Pa. 44. But in the case of a supplement, where ^the subject of the original act is sufficiently expressed in its title, and where the provisions of the supplement are germane to the subject of the original, the true rule is, that the subject of the supplement is covered by a title which contains a specific reference to the original by its title, and declares it to be a supplement thereto: State Line & Juniata R. Co.’s Appeal, 77 Pa. 429.
It is said that the inhabitants of the townships are injuriously affected by this legislation, as the withdrawal of the territory affects the division of the townships into convenient school districts; withdraws valuable property from taxation for township purposes, etc.; but this was equally so under the act of 1851. The application under either act must come from the inhabitants or residents of the territory proposed to be annexed, and certainly the townships cannot complain that the question of annexation is withdrawn from the arbitrary *547action of the bnxgess and councils and submitted to the Court of Quarter Sessions, where all parties are assured of a day in court, and a full and fair adjudication made under the law. We are of opinion that the subject of the act of 1879 is fully expressed in its title, and that it is not in conflict with the constitution on that ground.
Is it a local or special law regulating the affairs of boroughs, and, therefore, in conflict with the seventh section of the same article ? It must be conceded that it does not apply to all boroughs by its express terms. It has application to such only of them as were originally incorporated under the act of 1851. It is contended, however, on the part of the appellees, that the several boroughs incorporated under the act of 1851 constitute a well-defined class of boroughs, as distinguished from another class incorporated either by special charter or under previous general laws, and that under the doctrine declared in Wheeler v. Philadelphia, 77 Pa. 338, a statute which relates to persons or things as a class is a general law, whilst a statute which relates to particular persons or things of a class is special, and comes within the constitutional prohibition. We are happily relieved, however, from the decision of this question. The act of June 11,1879, was afterwards amended by an act approved May 17, 1883, P. L. 36. The amendatory act is in the words and form following: Be it enacted, etc. That the first section of an act of assembly, approved the eleventh day of June, anno domini, one thousand eight hundred and seventy-nine, entitled “A supplement to an act for the regulation of boroughs, approved the third day of April, anno domini, one thousand eight hundred and fifty-one,” and which is as follows : “ That the several Courts of Quarter Sessions within this commonwealth, by and with the concurrence of the grand jury of the county, shall have power to change the limits of any borough incorporated under the act to which this is a supplement, and to decree such alterations as may be necessary and expedient,” be so amended as to read, “ That the several Courts of Quarter Sessions within this commonwealth, by and with the concurrence of the grand jury of the county, shall have power to change the limits of any incorporated borough within this commonwealth.” This act of May 17,1883, has not been subject to any constitutional criticism; it is a literal *548re-enactment in terms of the first section of the act of 1879, giving the provisions of that section general application throughout the state to all the boroughs thereof.
From and after May 17, 1883, therefore, the several Courts of Quarter Sessions within the commonwealth, by and with the concurrence of the grand jury, had undoubted power to change the limits of any incorporated borough within fibre commonwealth. The proceedings in this' case were commenced June 1, 1885, in the proper court, and the decree cannot be successfully assailed for want of constitutional power in the court to make it. What has been said disposes of the first and third assignments of error.
The second assignment cannot be sustained. The facts upon which the challenges were made do not appear upon the record by bill of exceptions or otherwise. The record shows simply that the challenges were made and overruled; no exception appears to have been taken.
The fourth assignment is without merit; the court will be presumed to have discharged its duty; omnia prsesumuntur rite esse acta.
We find no error in the record, and, therefore, the proceedings of the Quarter Sessions are
Affirmed.